12

13

14

15

16

17

18

19

Case 4:19-mj-70677-MAG Document 10 Filed 05/10/19 Page 1 of 3

COLEMAN & BALOGH LLP
ETHAN A. BALOGH, No. 172224
235 Montgomery Street, Suite 1070
San Francisco, CA 94104
Telephone: 415.391.0440
Facsimile: 415.373.3901
eab@colemanbalogh.com

Attorneys for Arrestee
DONALD KOLLMAR

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

OAKLAND DIVISION

 

IN THE MATTER OF THE EXTRADITION
OF DON KOLLMAR

 

 

 

 

Case No. 4:19-70677 MAG

DECLARATION OF RICHARD KOLLMAR

 
10

11

12

6

14

5

16

17

18

19

20

21

22

ZS

24

25

26

27

28

 

 

Case 4:19-mj-70677-MAG Document 10 Filed 05/10/19 Page 2 of 3

DECLARATION OF RICHARD KOLLMAR
1, Richard Kollmar, declare under penalty of perjury as follows:

1. Iam the brother of Donald J. Kollmar, the arrestee in this proceeding. I state the
following on personal knowledge, and if called as a witness, could testify competently to the
facts presented in this declaration.

2. My brother and I, along with two other siblings, were raised in Buffalo, New York. Our
father, Donald L. Kollmar, was a decorated World War II veteran, and then a decorated Buffalo
Police officer for more than 25 years, until he passed away as result of cancer in 1972. Neither
my siblings nor I have ever, until now, been arrested or charged with any crime.

3. I followed my father’s footsteps and have lived a life dedicated to public service. I
graduated from the State University of New York College at Buffalo in 1979, and obtained
Bachelor of Science degrees in Criminal Justice and Behavioral Psychology. In 1985, I ‘ein
the Federal Bureau of Investigation (“FBI” or “Bureau”) as a Special Agent. I served in the FBI
for more than 30 years, and rose through the ranks during this service. At the time of my
retirement from the Bureau in 2016, I was serving as a Deputy Assistant Director, one of the
highest positions in the FBI.

4. As Donald’s younger brother, I have known him my entire life. Although we have lived
in different cities over the years, we have maintained a good relationship. He, and his wife of
more than 24 years, Marie Louise, have regular contact with me, our other siblings, and our 92-
year old mother. I know that Donald has visited Canada repeatedly over the last 20 years, in
part because our mother lives in northern New York, and our sister lives nearby, in Canada. |
know my brother well, and represent that he is a man of good moral character, is honest, and is

law abiding.

 
10

11

12

3

14

15

16

17

18

19

20°

2

22

23

24

20

26

2.

28

 

 

Case 4:19-mj-70677-MAG Document 10 Filed 05/10/19 Page 3 of 3

>: I have no reservation in serving as a surety for my brother. I understand that if called
upon to sign a personal appearance bond, I will be obligated to pay that sum to the United States
should Donald fail to comply with the terms of his release, including by absconding. I have no
doubt that Donald will abide by the terms of release, and I am confident he will not abscond.
While the charges are serious, I have every confidence that Donald will respond to them in the
appropriate manner, including by making all court appearances. Because I live in Atlanta,
Georgia, it will be challenging for me to come to Court on Monday, May 13. Ifthe Court asks
that I serve as a surety, I hope it can arrange a way for me to attest to my willingness to serve as
a surety, either through a teleconference, executing the necessary papers before a notary public
and making the necessary attestations regarding my obligations as a surety and the risks that
service entails in that manner, or by appearing before a United States Magistrate Judge in the
Northern District of Georgia to take the oath and make the necessary attestations in that forum.

6. For these reasons, as well as those that will be presented by Donald’s counsel, I urge the
Court to permit my brother to be admitted to bail.

I state the foregoing is true and correct under penalty of perjury of the laws ‘of the United

States of America.

  

DATED: May 10, 2019 :
RICHARD KOLLMAR

 

 
